—Appeal from orders of the Family Court of St. Lawrence County, entered May 31, 1977 and June 17, 1977. Following a hearing, the Family Court held that the preponderance of the credible evidence before it established that the infant Julie HH was a neglected child and that the evidence warranted the granting of the custody of said infant to the Commissioner of the St. Lawrence County Department of Social Services for a period of one year. The record amply supports the determination of the trial court. Order affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.